United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, COAL
DISTRICT 4, Mount Hope, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1425
Issued: January 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 18, 2009 appellant filed a timely appeal from a January 8, 2009 merit decision of
the Office of Workers’ Compensation Programs denying his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established he sustained an injury in the performance of
duty on March 17, 2008.
FACTUAL HISTORY
On November 24, 2008 appellant, a 61-year-old coal mine safety and health electrical
inspector, filed a traumatic injury claim (Form CA-1) alleging that on March 17, 2008 while
driving a truck to a mine he ran over potholes, jarring and injuring his neck. He alleged that he
sustained intervertebral damage with discal displacement, nerve damage and headaches.
Appellant believes that his condition was caused by this injury because he sustained no other
injuries or illnesses.

Appellant submitted a March 18, 2008 progress note from the Beckley Veterans
Administration (VA) Hospital which recorded that he was seen on that day for “little black
spots” in the vision of the left eye which started yesterday, with no pain or dizziness and no
headaches.”1 No history was presented of the alleged March 17, 2008 employment event.
In a May 27, 2008 progress note, Joshua Alexander, a physician’s assistant at the VA
hospital, noted that appellant was seen for migraine headaches and left visual field disturbance.
The note also indicated that appellant had neck pain which had been present for many years.
On June 12, 2008 Dr. Robert E. Vaughan, radiologist, reported that a magnetic resonance
imaging (MRI) scan revealed intervertebral osteochondrosis and discal displacement with
extrusion. He also diagnosed hypertrophic arthropathy about the uncovertebral and facet joints.
On August 20, 2008 Dr. G.J. Harpold, a Board-certified neurologist, reported findings on
examination and diagnosed post-traumatic stress disorder and migraine headaches. Dr. Harpold
noted appellant reported having headaches for seven months prior to the appointment.
Dr. Harpold also stated that appellant complained of numbness in his arms, more on the right
than the left, which began after falling in a mine. On August 22, 2008 Dr. Harpold opined that
appellant had been disabled for the past seven months because of headache and had been unable
to work or drive. Dr. Harpold also opined that appellant continued to be temporarily disabled
due to his migraine headaches.
In a progress note dated September 22, 2008, Mr. Alexander noted a date of “recurrence”
as March 17, 2008, but stated that he was unaware of factors that produced a recurrence.
In a December 17, 2008 note, Larry E. Cook, supervisory electrical engineer, stated that
the March 17, 2008 incident was not reported until appellant filed his claim on
November 24, 2008. When appellant returned to Mount Hope, he reported his vision was
impaired by “spots.” Mr. Cook noted that appellant has been off work since March 18, 2008,
pursuing treatment and diagnostic tests to determine the cause of his eyesight problems and was
not able to drive a vehicle.
By decision dated January 8, 2009, the Office denied the claim because the evidence of
record did not demonstrate that the incident occurred as alleged.2
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act3 has
the burden of establishing the essential elements of his claim including that the individual is an
1

It is unclear who authored this report.

2

Appellant submitted additional evidence on appeal. The Board may not consider evidence for the first time on
appeal which was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). See
J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008) (holding the Board’s jurisdiction is limited to
reviewing the evidence that was before the Office at the time of its final decision). As this evidence was not part of
the record when the Office issued either of its previous decisions, the Board may not consider it for the first time as
part of appellant’s appeal.
3

5 U.S.C. §§ 8101-8193.

2

“employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.4
When an employee claims that he sustained an injury in the performance of duty, he must
submit sufficient evidence to establish that he experienced a specific event, incident or exposure
occurring at the time, place and in the manner alleged. He must also establish that such event,
incident or exposure caused an injury.5
An employee has not met his burden of proof of establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim.6 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.7 However, an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence.8
ANALYSIS
The Office denied appellant’s claim on the grounds that he had not established that the
incident occurred as alleged. Due to the material factual inconsistencies in the record, the Board
finds that appellant has not satisfied his burden of proof to establish he sustained an incident in
the performance of duty on March 17, 2008, at the time, place and in the manner alleged.9
Appellant alleges his conditions resulted from a March 17, 2008 incident when the
vehicle he was driving rolled over potholes. He did not however report this alleged incident to
his supervisor or file a claim until November 24, 2008, some eight months later. Initial records
from March 2008 indicate that he complained of visual disturbances to his supervisor and to the

4

Donna A. Lietz, 57 ECAB 203 (2005).

5

See E.A., 58 ECAB 677 (2007); Arthur C. Hamer, 1 ECAB 62 (1947).

6

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Gus Mavroudis, 9 ECAB 31, 33 (1956).

7

M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); John D. Shreve, 6 ECAB 718, 719 (1954).

8

S.P., supra note 6; Wanda F. Davenport, 32 ECAB 552, 556 (1981).

9

Appellant submitted reports from a physician’s assistant and a nurse practitioner. Because healthcare providers
such as nurses, acupuncturists, physicians’ assistants and physical therapists are not considered physicians under the
Act, their reports and opinions do not constitute competent medical evidence to establish a medical condition,
disability, or causal relationship. (5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45
ECAB 518 (1994); Barbara J. Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983). Records from
lay personnel can however be evaluated as witness statements to corroborate a history of injury. Vivian J. Walker,
51 ECAB 448 (2000).

3

VA hospital personnel, but he made no mention of any incident or trauma occurring on
March 17, 2008.
A May 27, 2008 progress note from the Beckley VA hospital, reported that appellant was
seen for migraine headaches and left visual field disturbance. The history of injury indicated that
appellant had neck pain which had been present for many years. No mention was made of the
alleged incident of March 17, 2008.
While appellant’s initial complaints related to his vision, in August 2008 he told his
attending physician that he had been experiencing headaches for seven months prior to
August 20, 2008. Again there is no record that appellant informed anyone that a traumatic event
occurred on March 17, 2008 which could have caused this condition. If appellant’s headaches
began seven months prior to August 2008, they would have begun in January 2008, not
March 17, 2008. Appellant also subsequently sought treatment for numbness in his arms, but he
related that this symptom began after he fell in a mine.
The Board also notes that appellant presented no statements from individuals who
witnessed or corroborated appellant’s allegations regarding the alleged March 17, 2008
employment incident. Such inconsistencies cast serious doubt upon the validity of his claim and
for this reason the Board finds that appellant has not satisfied his burden of proof to establish he
sustained an injury in the performance of duty on March 17, 2008.
CONCLUSION
The Board finds that appellant has not established he sustained an injury in the
performance of duty on March 17, 2008.

4

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

